Exhibit 10.1
 
 
One Technology Drive / P.O. Box 188 / Rogers, CT 06263-0188 / 860.774.9605 /
Fax: 860.779.5777
 
 
September 15, 2011






Mr. Bruce D. Hoechner
1406 Silo Road
Yardley, PA  01967


Dear Bruce:


I am very pleased to offer you the position of President and Chief Executive
Officer of Rogers Corporation (“Rogers” or the “Company”) reporting directly to
the Board of Directors.  Everyone with whom you met was impressed with you and
looks forward to having the opportunity to work with you.


By Company policy, the terms of your offer are set forth below.  All payments
shall be subject to customary payroll deductions for applicable taxes.  For
purposes of this letter, your “Hire Date” shall be considered to be October 3,
2011 (the “Hire Date”).


1.
Salary



Your starting salary will be $17,693 paid bi-weekly, which is an annual rate of
$460,018.  Your next salary review will be the regular salary review in April
2013.


2.      Bonus


Beginning January 1, 2012, you will become a participant in the Annual Incentive
Compensation Plan (AICP).  As a participant in this bonus program, you will be
eligible for an incentive compensation target of 75% of base salary.  The bonus
will be paid to you in cash no later than one and a half months following the
end of the year for which it is earned in an amount determined by the
Compensation and Organization Committee consistent with the Company’s Annual
Incentive Compensation Program (AICP) at that time.  A copy of the current AICP
is enclosed.  The maximum bonus payment under the current plan is double the
target bonus.


 
 

--------------------------------------------------------------------------------

 
 
3.      Sign-On Bonus


You will receive a one-time cash sign-on bonus of $220,000 (the “Sign-On Bonus”)
in recognition of your potential lost 2011 bonus at your current employer.  It
will be paid in the last pay period of 2011.  In the event of a termination of
employment that is not a Qualifying Involuntary Termination (as defined in
paragraph 4 below) prior to the second anniversary of the Hire Date, you will be
required to repay the entire Sign-On Bonus.


4.      Initial Equity Awards


In recognition of the potential loss from unvested equity awards and potential
lost pension benefits at your current employer, you will be granted the
following initial equity awards on your Hire Date as set forth below (value
based on the FASB accounting amounts on the grant date):


4 Year Cliff Vested Restricted Stock Units


You will receive on your Hire Date restricted stock units equal in value to
$400,000, as determined by the closing price of Rogers’s common stock on your
Hire Date.  This award will vest 100% on the fourth anniversary of your Hire
Date, provided that you are then employed with Rogers at that time.


3 Year Graded Vested Restricted Stock Units


You will also receive on your Hire Date restricted stock equal in value to
$400,000, as determined by the closing price of Rogers’s common stock on your
Hire Date.  This award will vest in equal one-third increments on each of the
first three anniversaries of your Hire Date, provided that you are then employed
by Rogers on each such date.


Time-Based Stock Options


You will receive a contractual right to purchase shares of Rogers common
stock.  This option shall be granted on your Hire Date.  The number of shares
subject to this option shall be equal to $400,000 divided by the Black-Scholes
value of the option, as reasonably determined by Rogers, on your Hire Date.  The
per share exercise price shall be equal to the closing price of the Company’s
common stock on your Hire Date and the option shall have a 10 year term.  You
shall vest in 25% of this option upon the second anniversary of your Hire Date,
50% of this option upon the third anniversary of your Hire Date and 100% of the
fourth anniversary of your Hire Date, provided that you are then employed on
each such date.


Notwithstanding the foregoing, the vesting of each of these initial equity
awards will immediately accelerate fully in the event of your termination of
employment with the Company due to death or disability, or if either the Company
terminates your employment without “cause” or you resign with “good reason”
(each such termination, a “Qualifying Involuntary Termination”).  Stock options
will expire five years after any such employment termination or the tenth
anniversary of your Hire Date (the original expiration date) whichever is
earlier.  Solely for purposes of determining whether there is a Qualifying
Involuntary Termination for purposes of this agreement, “cause” and “good
reason” shall have the same meaning as set forth in Section 5 of the current
Officer Special Severance Agreement.


 
 

--------------------------------------------------------------------------------

 
 
We will provide you with a separate form of agreement with respect to each
initial equity award within a reasonable time after your Hire Date.


5.      Additional Equity Award


Typically, Rogers grants equity awards to it executive officers during the first
quarter of the fiscal year.  The initial equity awards described in paragraph 4
above include the stock option and time-based restricted stock awards that would
otherwise have been granted to you during 2012.  You will next be eligible to
receive stock option and time-based restricted stock during 2013.  You will be
eligible to receive a grant of performance-base restricted stock award in 2012
in an amount equal to $250,000.  Any additional equity awards you receive will
be subject to the same standard terms as applicable to the company’s other
executive officers, provided that notwithstanding any provision of any plan or
agreement to the contrary, upon your death, disability or retirement, which for
purposes of this agreement shall mean your attainment of age 55 and 5 years of
service, any equity awards granted to you by Rogers Corporation shall vest in
full and, to the extent applicable, become fully exercisable and remain
exercisable for their full term.


6.      Company Car


You will be eligible to participate in the Vehicle Reimbursement
Program.  Rogers employs a comprehensive method for calculating a reimbursement
rate for the business use of your personal vehicle.  Your vehicle and gas
reimbursement is paid to you 100% tax-free, as long as you comply with program
guidelines. Your reimbursement is comprised of two components: a fixed monthly
amount and a variable amount that is dependent upon your monthly business
mileage. Each participant's reimbursement amount is developed individually based
on home address. An estimate of your fixed amount is approximately $600 per
month. The variable component includes a calculated reimbursement for fuel,
maintenance, and tires.  A copy of the Vehicle Reimbursement Policy is included
for your reference. For further details of this program, please contact Bonnie
LeVan, Sr. Manager, Compensation & Benefits, at 860-779-5560.


7.      Relocation


You will be provided with relocation benefits as described in the enclosed
Relocation Policy. Please contact your Location Human Resources Department to
begin the relocation process.  These benefits expire two years from your Hire
date.  If you do not relocate your primary residence to the general Rogers, CT
location by your Hire Date, Rogers will pay you an additional special relocation
benefit of $1,150 bi-weekly for two years.  If you do relocate your primary
residence to the general Rogers, CT location within two years of your Hire Date
these payments will cease.


 
 

--------------------------------------------------------------------------------

 


8.      Employee Benefits


We will provide a flexible benefits package that presently contains choices in
medical and dental insurance, flexible spending accounts, vision care and life
insurance.  In addition, we also provide salary continuation for short-term
disability, long-term disability insurance, vacation and holiday pay, a 401(k)
plan (Rogers Employee Savings and Investment Plan) with a Company-matching
contribution, a Non-Qualified Deferred Compensation Plan with a Company-matching
contribution, Employee Stock Purchase Plan, and tuition reimbursement.  The
Rogers Corporation defined benefit pension plan has been closed to new hires
since January 1, 2008.  Enclosed is information describing these programs. As
with other organizations, our benefits package may change from time to time.  As
this occurs, we inform employees as quickly as practical.  If you have any
questions regarding your employee benefits please contact Bonnie LeVan, Senior
Manager, Compensation & Benefits, at 860-779-5560.


9.      Severance Protection Prior to a Change in Control


In the event that your employment with the Company terminates due to a
Qualifying Involuntary Termination that occurs prior to a “Change in Control”
(as defined in paragraph 10 below), Rogers will provide you with a cash
severance benefit equal to 90 weeks of salary, which shall be paid to you over
the 52 week period commencing upon your separation from service subject to the
Section 409 rules described in Appendix A to this agreement.  You will also be
entitled to continued insured welfare benefit coverage under the Rogers
Severance Policy for Salaried Employees for the period during which you receive
cash severance payments.  This severance protection will remain in effect during
your employment with Rogers at all times prior to a Change in Control.  Except
as specifically provided to the contrary in this agreement (including Appendix
A), all other provisions of the Rogers Severance Policy for Salaried Employees
apply for purposes of determining your eligibility to receive the severance
benefits set forth under this paragraph 9.


10.      Severance Protection Upon a Change in Control


You will be offered the Officer Special Severance Agreement which provides
certain benefits in the event that either Rogers (or its successor) terminates
your employment without “Cause” or you resign due to “Constructive Termination”
during the two year period beginning on the date of a “Change in Control,” as
such terms are defined in the Officer Special Severance Agreement.  A copy of
the Officer Special Severance Agreement is enclosed.  Please note that the
treatment of equity awards issued by Rogers upon a Change in Control is
described in the Officer Special Severance Agreement.


11.      Compensation Recovery Policy; Stock Ownership Guidelines


Your initial equity award shall be subject to Rogers Corporation Compensation
Recovery Policy in effect on your Hire Date.  In addition, it is currently
Rogers’ policy that executive officers own two times their base salary in Rogers
common stock upon reaching their tenth anniversary of being an executive
officer.  Equity awards are intended to be a significant source for acquiring
this level of stock ownership.


 
 

--------------------------------------------------------------------------------

 
 
12.      Employment Contingencies


This offer of employment is contingent upon the following:
 
●  
Passing our pre-employment drug screen and background screen.  The information
for the drug screen is enclosed.  Upon acceptance, please bring the drug screen
form as well as photo identification to one of the sites provided as soon as
possible.

●  
Your ability to verify your identity and establish your right to work in the
United States, as required by the Immigration Reform and Control Act of 1986.

●  
Your signing the Rogers Corporation Employment, Invention, Confidentiality and
Non-Compete Agreement.  This document is enclosed for your review and will have
to be signed on your first date of employment.

 
In addition you agree that you will relocate your primary residence to a
commutable distance to Rogers corporate headquarters within two years of your
hire date.
 
If you accept this offer and satisfy the employment contingencies, your
employment will be at-will.  It is the policy of Rogers not to enter into
employment agreements.  As such, either you or Rogers may terminate your
employment relationship at any time, with or without advance notice, for any or
no reason subject to the terms and conditions of this letter.  This offer letter
does not constitute a contract of employment for any fixed period, and is not
intended to alter your at-will status in any way.  The at-will nature of your
employment may not be modified except in a writing signed by you and an
authorized member of the Board of Directors.  Subject to the terms and
conditions of this letter, Rogers may, in its discretion, modify or terminate
its employee benefit programs.
 
You and Rogers have represented to each other, and by signing this agreement
each hereby confirms, that neither you nor Rogers party to any agreement that
purports to restrict your or the Company’s right to offer or accept your
contemplated position with Rogers, as applicable.  You acknowledge and
understand that Rogers has relied on your representation in making this offer
and Rogers understands that you have relied on their representation in accepting
this offer.
 
This agreement, once executed by both you and Rogers, shall be binding upon you
and inure to the benefits of, your heirs, beneficiaries, executors,
administrators, successors and assigns.  Rogers shall require any entity that
acquires all or substantially all of the assets, stock or business of Rogers to
assume this agreement.
 
All oral or written agreements or representations, express or implied, with
respect to the subject matter of this agreement are set forth in this letter
(unless reference is specifically made herein to other agreements).
 
If you have any questions, do not hesitate to contact me.  Otherwise, please
sign and return the attached copy of this letter, indicating your acceptance of
this offer of employment, which is valid until September 30, 2011.
 
 
 

--------------------------------------------------------------------------------

 


The Board is excited about the prospect of you joining Rogers Corporation.  I
look forward to having you join Rogers Corporation and working together.
 


Sincerely,




/s/ William E. Mitchell




William E. Mitchell
Rogers Corporation, Board of Directors, Lead Director
Upon your acceptance, please sign and date on the space provided below and
return this offer letter to Mr. Robert D. Wachob, President and CEO, Rogers
Corporation, P.O. Box 188, Rogers, CT  06263-0188.




Accepted:                      /s/ Bruce D.
Hoechner                                                                Date:   9/20/2011






Enclosures:


Annual Incentive Compensation Program
Vehicle Reimbursement Program
Relocation Policy
Benefit Summary
Officer Special Severance Agreement
Employment, Invention, Confidentiality and Non-Compete Agreement
Rogers Corporation Compensation Recovery Policy
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A


Special 409A Rules for Severance Protection under Paragraph 9


The following rules shall apply solely with respect to the distribution of the
severance payments and benefits that may become payable under paragraph 9 of the
agreement between Bruce D. Hoechner and the Company dated September 15, 2011,
referred to below as “this agreement”:


1.           It is intended that each installment of the payments that may be
provided under paragraph 9 of this agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Internal Revenue Code and the
regulations and guidance issued thereunder (“Section 409A”).  Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.


2.           The maximum amount of severance payments and benefits permitted to
be paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service) (the “Two Times Amount”) shall be paid in equal installments over
the 52 week period commencing upon the separation from service.


3.           The amount of severance payments and benefits that exceed the Two
Times Amount shall be paid within the “applicable 2 1/2 month period” (as
defined under Section 409A) and shall be treated as a short-term deferral exempt
from Section 409A within the meaning of Treasury Regulation Section
1.409A-l(b)(4) to the maximum extent permissible under Section 409A.


4.           The determination of whether and when a separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-l(h).  Solely for purposes of this Appendix A, “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.